Citation Nr: 0203019	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  96-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for cervical spine 
disability, currently evaluated 40 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active naval service from May 1968 to October 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Honolulu 
Regional Office (RO) December 1995 decision which denied a 
rating in excess of 10 percent for the service-connected 
cervical spine strain.  The Board remanded this case to the 
RO in August 1997, and in March and November 1999 for 
additional development of the evidence.

By RO decision in August 1999, the rating of the service-
connected cervical strain was increased from 10 to 20 
percent, effective September 5, 1995, the date of receipt of 
claim for increase; in June 2001, the rating of the 
disability, now including cervical osteophytic changes and 
disc bulges, was increased to 40 percent, effective September 
5, 1995.  The increased rating claim remains in controversy 
where less than the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected cervical spine disability 
with degenerative disc disease and mild spinal cord 
compression is productive of daily pain (at times radiating 
to the shoulders), stiffness, discomfort, and reduced, 
painful motion, but there is no evidence of impaired 
sensation, weakness, or radiation of pain to the fingers or 
arms; the disability produces severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the service-connected cervical spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA, the 
implementing regulatory changes, and the August 1997, and 
March and November 1999 Board remands have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his increased rating claim, and that there are no outstanding 
pertinent records which the RO has not obtained or attempted 
to obtain.  No further assistance is needed to comply with 
the requirements of the new law regarding development of the 
veteran's claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for cervical strain was granted by RO 
decision in December 1992, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records and October 1992 VA medical examination 
report, showing the veteran's chronic cervical spine 
disability resulting from a motor vehicle accident in 
service.  

On VA orthopedic examination in January 1995, the veteran 
reported essentially constant pain and stiffness of the neck, 
noting that the pain was alleviated, temporarily, by physical 
therapy and use of pain medication.  On examination, range of 
motion of the cervical spine was reduced, and the neck was 
tender to palpation.  Chronic cervical strain with muscle 
spasm was diagnosed.

VA medical records from May 1994 to September 1995 document 
intermittent treatment for symptoms and impairment including 
reduced and painful motion of the cervical spine.  A January 
1995 magnetic resonance imaging (MRI) study of the cervical 
spine showed multilevel degenerative disc disease and facet 
disease, most significant at C4-5 and C5-6,with mild cord 
compression.  

On VA orthopedic examination in November 1995, the veteran 
reported severe pain and discomfort of the neck since his in-
service motor vehicle accident, noting that about 3 times a 
year the pain and impairment were so severe that he had to 
take time off work.  On examination, there was no evidence of 
fixed deformity, postural abnormality, or impairment of 
musculature of the back; range of motion of the cervical 
spine, productive of objectively demonstrable pain, was to 30 
degrees flexion, to 20 degrees extension, to 25 degrees left 
lateral flexion, to 20 degrees right lateral flexion, and to 
50 degrees each left and right rotation.  Multilevel 
degenerative disc disease and facet disease of the cervical 
spine were diagnosed.

VA medical records from July 1992 to October 1997 document 
intermittent treatment for symptoms including neck pain, 
reduced and painful motion, stiffness, and discomfort; 
clinical studies showed the presence of multilevel 
degenerative disc disease, facet disease, and mild cord 
compression of the cervical spine.  

On VA fee-basis orthopedic examination in December 1997, the 
veteran reported daily neck pain, at times radiating to his 
shoulders, noting that he continued to have the pain even 
when taking pain medication (but the medication reportedly 
alleviated the pain somewhat).  On examination, range of neck 
motion was to 30 degrees forward flexion, to 40 degrees 
extension, to 30 degrees lateral bending, bilaterally, and to 
40 degrees rotation, bilaterally; axial compression test was 
negative, but Spurling's maneuver produced pain.  X-ray and 
MRI studies showed spurs at C3-4, C5, and C6, degenerative 
disc disease at multiple levels, and mild cord compression.  
Chronic neck pain with degenerative disc disease and cord 
compression was diagnosed.

On VA orthopedic examination in June 1999, it was indicated 
that the veteran's cervical spine impairment was gradually 
increasing in severity over the years, and that the range of 
motion of the neck was reduced by about 50 percent in all 
planes.  On examination, sensation and motor function were 
intact and there was no evidence of weakness, but range of 
motion was reduced by about 50 percent and was productive of 
pain and tenderness.  

On VA fee-basis orthopedic examination in April 2001, 
including a review of the claims file, the veteran reported 
chronic, radiating pain of the neck, ranging between 3 and 9 
on a scale of 1-10 (10 being most severe), and recurrent 
stiffness of the neck; he indicated that the pain did not 
radiate to his fingers or arms, and that he was able to sit, 
stand, and walk without problems; he was able to lift up to 
30 pounds and was careful when lifting overhead; reportedly, 
he missed 20 days of work during the past year due to neck 
pain and impairment.  On examination, cervical muscles C2 to 
C7 were tender, but axial compression and Spurling's tests 
were negative; the range of neck motion was to 40 degrees on 
forward flexion and extension, to 30 degrees lateral bending, 
bilaterally, and to 50 degrees rotation, bilaterally; 
examination of the upper extremities revealed no evidence of 
weakness or sensation impairment.  Chronic neck pain with 
degenerative disc disease and mild cord compression was 
diagnosed.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's service-connected cervical spine disability is 
currently rated under 38 C.F.R. § 4.71a, Code 5293, 
intervertebral disc syndrome, and a 40 percent rating is 
assigned consistent with evidence of severe disability, 
recurrent attacks, with intermittent relief.  A maximum 
rating of 60 percent may be assigned under Code 5293, if 
intervertebral syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of the currently assigned 40 percent for 
the veteran's service-connected cervical spine disability 
have not been met.  The evidence of record demonstrates 
intermittent treatment associated with his neck pain 
(reported as occurring daily and at times radiating to the 
shoulders), stiffness, discomfort, and reduced and painful 
motion (recent clinical evidence indicates that range of 
motion, in all planes, is reduced by as much as 50 percent); 
his disability, productive of severe subjective symptoms 
prompting him to intermittently take time off work, is 
supported by objective evidence of degenerative disc disease 
at multiple levels and cord compression.  However, as 
demonstrated on recent medical examination, cord compression 
is mild; on examination in April 2001, there was no evidence 
of weakness and sensory impairment, and the pain did not 
radiate to the veteran's fingers or arms.  Overall, on 
consideration of both subjective complaints of pain and 
functional impairment and objectively demonstrable 
disability, the Board believes that the severity of his 
service-connected cervical spine disability does not 
approximate the rating criteria for a 60 percent rating based 
on pronounced intervertebral syndrome.  38 C.F.R. §§ 4.3, 
4.7; see DeLuca, 8 Vet. App. at 206.

There is no evidence that any of the veteran's cervical 
vertebra have been fractured or that his spine is ankylosed; 
thus, a rating of his service-connected neck disability under 
Codes 5285 or 5286, respectively, is unwarranted.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim, it presents no question as to which 
of two ratings should be applied.  Thus, 38 C.F.R. § 4.7 is 
inapplicable.


ORDER

A rating in excess of 40 percent for the service-connected 
cervical spine disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


